Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 19, 2021

                                     No. 04-21-00226-CV

          VALERO DEVELOPMENT CORPORATION and Imelda Fernandez,
                             Appellants

                                               v.

                                     CITY OF LAREDO,
                                          Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2020-CVK-000828-D3
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                        ORDER
              Appellants’ brief was originally due October 18, 2021; however, the court granted
      an extension of time until December 2, 2021. Appellants have filed a motion seeking a
      further forty-three day extension of time to file the brief.

              We grant the motion in part and order appellants’ brief due December 17,
      2021 (60 days after the original due date). Counsel is advised that no further extensions
      of time will be granted absent a motion, filed before the brief is due, that (1) demonstrates
      extraordinary circumstances justifying further delay, (2) advises the court of the efforts
      counsel has expended in preparing the brief, and (3) provides the court reasonable
      assurance that the brief will be completed and filed by the requested extended deadline.
      The court does not generally consider a heavy work schedule to be an extraordinary
      circumstance.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court